DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17/388,466 has claims 1-30 pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guay et al. (Pub. No. US 2013/0121154 A1; hereinafter Guay) in view of Brahmaroutu (Pub. No. US 2003/0033427 A1).
Regarding claims 1, 8, and 15, Guay discloses a non-transitory computer readable storage medium, including instructions stored thereon for supporting efficient reconfiguration of an interconnection network having a pre-existing routing, which when read and executed by one or more computers cause the one or more computers to perform steps comprising: (See ¶0052, the present invention includes a computer program product which is a storage medium or computer readable medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes) providing, at one or more computers, (See ¶0017, The IB architecture is a serial point-to-point technology, and each of the IB networks, or subnets, can include a set of hosts interconnected using switches) including one or more microprocessors, the subnet, (See ¶0017, The IB architecture is a serial point-to-point technology, and each of the IB networks, or subnets, can include a set of hosts interconnected using switches) the subnet comprising: a plurality of switches, (See ¶0017, The IB architecture is a serial point-to-point technology, and each of the IB networks, or subnets, can include a set of hosts interconnected using switches) each switch comprising a linear forwarding table, (See ¶0027, where each switch holds a forwarding table containing a linear list of LIDs (destination addresses)) of a plurality of linear forwarding tables, (See ¶0027, where each switch holds a forwarding table containing a linear list of LIDs (destination addresses)) configured according to the pre-existing routing, the plurality of switches being interconnected via a plurality of links; (See ¶0017, each of the IB networks, or subnets, can include a set of hosts interconnected using switches and point-to-point links; See ¶0018, An IB subnet can employ at least one subnet manager (SM) which is responsible for initializing and starting up the subnet including the configuration of all the IB ports residing on switches, routers and host channel adapters (HCAs) in the subnet)
However, Guay fails to disclose detecting a reconfiguration triggering event for the subnet; and computing a new routing for the interconnection network, wherein the computing of the new routing preserves a maximum number of routes between source destination pairs within the subnet as set by the pre-existing routing.
Brahmaroutu discloses detecting a reconfiguration triggering event for the subnet; (See ¶0026, detecting and managing faults or link failures in the network) and computing a new routing for the interconnection network, (See ¶0046, subnet manager use any well-known ASAP algorithm in order to compute the shortest paths between switch pair) wherein the computing of the new routing (See ¶0032, The multiplicity of ports and paths through the IBA subnet 400 is utilized for both fault-tolerance by switching over the traffic from a failed path to a functional alternate path) preserves a maximum number of routes between source destination pairs within the subnet as set by the pre-existing routing. (See ¶0032, The multiplicity of ports and paths through the IBA subnet 400 is utilized for both fault-tolerance by switching over the traffic from a failed path to a functional alternate path; To permit multi-pathing, the subnet manager (SM) 450A is required to identify all possible paths to a port from any other port on the IBA subnet 400, and then assign enough LIDs to the port such that a different LID can identify each path to this port; it is interpreted the preserved maximum routes and new routing between the switch pair is identified by assign enough LIDs )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lead switches are connected with end nodes to include if there is fault and alternative path is calculated between source node and destination node. The motivation to combine is to efficiently reduce a single point of failure and latency (See ¶0037).
Regarding claims 2, 9 and 16, Guay fails to disclose updating at least one linear forwarding table according to the new routing for the interconnection network.
Brahmaroutu discloses updating at least one linear forwarding table according to the new routing for the interconnection network. (See ¶0055, program and download linear switch forwarding tables to the switches; See ¶0056, The subnet manager (SM) 450A keeps the all-port connectivity and all-switch shortest paths tables (TABLE 1 and TABLE 2) constantly updated reflecting any dynamic changes to the subnet topology; interpreted the switches are installing new routing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lead switches are connected with end nodes to include if there is fault and alternative path is calculated between source node and destination node. The motivation to combine is to efficiently reduce a single point of failure and latency (See ¶0037).
Regarding claims 4, 11 and 18, Guay fails to disclose the new routing comprises a routing wherein a fewest number of linear forwarding table updates are performed.
Brahmaroutu discloses the new routing comprises a routing wherein a fewest number of linear forwarding table updates are performed. (See ¶0055, program and download linear switch forwarding tables to the switches; See ¶0056, The subnet manager (SM) 450A keeps the all-port connectivity and all-switch shortest paths tables (TABLE 1 and TABLE 2) constantly updated reflecting any dynamic changes to the subnet topology; interpreted the switches are the fewest number of updated switches)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lead switches are connected with end nodes to include if there is fault and alternative path is calculated between source node and destination node. The motivation to combine is to efficiently reduce a single point of failure and latency (See ¶0037).
Regarding claims 5, 12 and 19, Guay fails to disclose the subnet further comprises a subnet manager.
Brahmaroutu discloses the subnet further comprises a subnet manager. (See ¶0046, subnet manager use any well-known ASAP algorithm in order to compute the shortest paths between switch pair)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lead switches are connected with end nodes to include if there is fault and alternative path is calculated between source node and destination node. The motivation to combine is to efficiently reduce a single point of failure and latency (See ¶0037).
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guay in view Brahmaroutu and, further in view of Scaglione (Pub. No. US 2012/0026878 A1).
Regarding claims 3, 10 and 17, Guay in view of Brahmaroutu fails to disclose computing the new routing ensures that a maximum count is not exceeded for any of the plurality of links
Scaglione discloses computing the new routing ensures that a maximum count is not exceeded for any of the plurality of links (See ¶0026, counter information is associated with a specific load balancing algorithm applied to a specific LAG, comprising a specific set of ports; See ¶0046, determined whether any of the member ports exceed a maximum allowed usage which indicate the traffic load is not being spread evenly; interpreted that maximum counter counts the number of packets in each port to determine if a maximum counter stays below it means that the load being spread evenly)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method and system discloses Guay in view of Brahmaroutu to include using a counter to determine the ports are not load balancing. The motivation to combine is to efficiently provide better performance by even distribution of network traffic (See ¶0013).
Claim(s) 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guay in view of Brahmaroutu (Pub. No. US 2003/0033427 A1) further in view of Wittenschlaeger (Pub. No. US 2009/0157860 A1; hereinafter Witt).
Regarding claims 6 and 13, Guay in view of Brahmaroutu fails to disclose the subnet manager has access to a memory at which is stored a copy of each of the plurality of linear forwarding tables.
Witt discloses the subnet manager has access to a memory at which is stored a copy of each of the plurality of linear forwarding tables. (Pub. No. US 2009/0157860 a1-See ¶0026, a fabric manager, whose responsibilities include storing route tables)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fault and alternative path is calculated between source node and destination node to include the fabric manager stores the tables in memory. The motivation to combine is efficiently be responsible for path assignments and routing (See ¶0073).
Regarding claims 7, 14 and 20, Guay in view of Brahmaroutu fails to disclose upon updating the at least one linear forwarding table according to the new routing for the interconnection network, updating an associated copy of the at least one linear forwarding table at the memory.
Witt discloses upon updating the at least one linear forwarding table according to the new routing for the interconnection network, updating an associated copy of the at least one linear forwarding table at the memory. (See ¶0026, a fabric manager, whose responsibilities include storing route tables ; See ¶0075,  fabric manager 310A can update all network elements 110 with route table and path assignment information, which is stored in each element's memory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fault and alternative path is calculated between source node and destination node to include the fabric manager stores the tables in memory. The motivation to combine is efficiently be responsible for path assignments and routing (See ¶0073).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shah et al. (Pub. No. US 2003/0208572 A1)- A topology change notification mechanism is provided to notify topology changes in a subnet of a switched fabric including at least a host system, a target system and switches interconnected via links. Such a mechanism may be installed in a host system to allow a client at one of the host system and the target system to create and communicate a list of topology changes that are interesting to the client for topology change notifications; determining if a topology change occurred in the switched fabric is in the list of topology changes created by the interested client; and reporting a topology change event to the interested client if the topology change is in the list of topology changes created by the interested client.
Frazier et al. (Patent No. US 6,941,350 B1)- A method in a node within network computing system for selecting a master network manager, wherein the first node is associated with a first priority. Requests are sent to the network computing system to discover other nodes within the network computing system. A second priority from the request is identified in response to receiving a response to one of the requests from another node within the network computing system. The first node shifts to a standby mode if it discovers a master subnet manager or the second priority is higher than the first priority. The first node shifts to a master mode if a response containing a priority higher than the first priority is absent in responses received by the first node and the first node has completed checking all other nodes in the network computing system. In the case where the priority received is equal, the comparison is further made on the globally unique identifier which is received from the same node, in which case the node with the lowest globally unique identifier wins the arbitration
Rosenstock et al. (Patent No. US 7,185,025 B2)- Replicating database elements in an InfiniBand.RTM. architecture subnet includes a master subnet manager function updating database elements of an InfiniBand.RTM. architecture subnet. A replicated set of the database elements is created at each of a set of standby subnet managers using the InfiniBand.RTM. architecture subnet. A standby subnet manager included in the set of standby subnet managers assumes the master subnet manager function after the master subnet manager function has been relinquished. The standby subnet manager included in the set of standby managers that assumes the master subnet manager function uses the replicated set of the database elements to manage the InfiniBand.RTM. architecture subnet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472